DETAILED ACTION
	This is the second non-final office action for 17/063,017, filed 10/5/2020, which is a continuation of 15/363,853, filed 11/29/2016, which claims priority to provisional application 62/267,101, filed 12/14/2015.
	In light of the arguments, the prior art rejections are withdrawn.
	In light of the amendments, the objection to Claim 9 is withdrawn, and the rejection of Claim 19 under 35 U.S.C. 112(b) is withdrawn.
Claims 1-20 are pending, and are examined herein.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “the n side of the n-p junction” and “the p side of the n-p junctions.” There is insufficient antecedent basis for these limitations in the claims, because there is no prior recitation of “n-p junctions” in Claims 1 or 3.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1, 4, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Montello, et al. (U.S. Patent Application Publication 2005/0263178 A1).
In reference to Claim 1, Montello teaches method for manufacturing a solar module (Figs. 2A-B, paragraphs [0078]-[0081]).
The method of Montello comprises arranging silicon solar cells 110 in line with sides of adjacent silicon solar cells overlapping in a shingled manner (Fig. 2A, paragraph [0081], first sentence). These solar cells are taught in paragraph [0178] to be silicon solar cells.
Fig. 2A teaches that each silicon solar cell comprising a front surface and an oppositely positioned rear surface including a rear surface metallization pattern 200 (paragraph [0079]).
The method of Montello comprises a step of conductively bonding, for pairs of adjacent silicon solar cells, the rear surface of one of the silicon solar cells 110 to a front surface of the other silicon solar cell 110 to electrically and mechanically connect the silicon solar cells in series to form a first super cell comprising a shingled string of solar cells (via conducting bonds 105, paragraph [0077]).
The method of Montello comprises a step of conductively bonding a first conductive metal ribbon to the rear surface metallization pattern of a first end silicon solar cell located at a first end of the first super cell to provide an electrical output from the first super cell having a first polarity. This “first conductive metal ribbon” is shown in Fig. 2A as the item 205 bonded to item 140 on the left-most cell.
Montello does not teach that item 205 is necessarily a “ribbon.” However, he teaches that one of several structures suitable for item 205 is a metal tape (paragraph [0078]). Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have formed item 205 from a metal tape, because Montello teaches that this is a suitable structure for item 205.
Forming item 205 from a metal tape teaches the limitations of Claim 1, of a “first conductive metal ribbon.” 
The method of Montello comprises a step of conductively bonding a second conductive metal ribbon to the rear surface metallization pattern of a second end silicon solar cell located at a second end of the first super cell to provide an electrical output from the first super cell having a second polarity opposite from the first polarity. This “second conductive metal ribbon” is shown in Fig. 2A as the ribbon 205 bonded to item 140 on the left-most cell.
Montello does not teach that item 205 is necessarily a “ribbon.” However, he teaches that one of several structures suitable for item 205 is a metal tape (paragraph [0078]). Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have formed item 205 from a metal tape, because Montello teaches that this is a suitable structure for item 205.
Forming item 205 from a metal tape teaches the limitations of Claim 1, of a “second conductive metal ribbon.” 
	The disclosure of Montello further teaches the limitations of Claim 4, wherein each of the plurality of silicon solar cells have identical front and rear surface metallizations, because each cell comprises a front anode and a rear cathode.
The disclosure of Montello further teaches the limitations of Claim 7, wherein the first super cell spans or substantially spans the solar module from a first edge of the solar module to an oppositely positioned second edge of the solar module, because the module is taught only to comprise the first super cell.
In reference to Claim 9, Montello teaches that conductively bonding the second conductive metal ribbon to the rear surface metallization pattern of the second end silicon solar cell comprises conductively bonding the second conductive metal ribbon to a plurality of rear surface discrete contact pads of the rear surface metallization pattern of the second end silicon solar cell.
Specifically, the device of Figs. 2A-B of Montello comprises a plurality of rear surface discrete contact pads, corresponding to the rear-most surfaces of items 200, and paragraph [0078] of Montello teaches that the second conductive metal ribbon 205 is bonded to the discrete contact pad portions of items 200 on the second end solar cell.





	

Claims 2, 5-6, and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Montello, et al. (U.S. Patent Application Publication 2005/0263178 A1), in view of Morad, et al. (U.S. Patent Application Publication 2015/0349703 A1).
In reference to Claim 2, Montello is silent regarding the structure of the silicon solar cells of his invention. Therefore, he does not teach that each silicon solar cell comprises an n-p diode junction disposed between the front surface and the oppositely positioned rear surface of the silicon solar cell.
To solve the same problem of providing solar modules comprising shingled silicon super cells, Morad teaches a silicon solar cell comprising an n-p diode junction disposed between the front surface and the oppositely positioned rear surface of the silicon solar cell (paragraph [0097]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have formed the silicon solar cells of Montello to comprise an n-p diode junction disposed between the front surface and the oppositely positioned rear surface of the silicon solar cell, as taught by Morad, because Morad teaches that this is a suitable structure for a silicon solar cell for a shingled solar cell module. 
Forming the silicon solar cells of Montello to comprise an n-p diode junction disposed between the front surface and the oppositely positioned rear surface of the silicon solar cell, as taught by Morad, teaches the limitations of Claim 2.
In reference to Claim 5, Montello does not teach that the method of his invention further comprises arranging a plurality of super cells including the first super cell side-by-side and physically parallel with each other; electrically connecting a first intermediate silicon solar cell located at a position intermediate between the ends of the first super cell to a correspondingly positioned solar cell in each of the other super cells in the plurality by one or more conductive interconnects extending transversely to the plurality of super cells.
To solve the same problem of providing solar modules comprising shingled silicon super cells, Morad teaches a solar module (Figs. 5A, 11A, paragraphs [0136]-[0141], [0193]) comprising two adjacent super cells.
Morad further teaches that the solar modules of his invention are easily configured for optimizing the voltages produced by the panels, as well as the power produced by the panels (paragraph [0177]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have formed the module of Montello to have the structure shown in Figs. 5A and 11A of Morad, in order to optimize the voltage and power produced by the module of modified Montello.
Forming the module of Montello to have the structure shown in Figs. 5A and 11A of Morad teaches the limitations of Claim 5, wherein the method comprises arranging a plurality (i.e. two) of super cells including the first super cell side-by-side and physically parallel with each other (Figs. 5A and 11A of Morad, paragraph [0193]).
Modified Montello further teaches that the method includes electrically connecting a first intermediate silicon solar cell located at a position intermediate between the ends of the first super cell to a correspondingly positioned solar cell in each of the other super cells in the plurality by one or more conductive interconnects extending transversely to the plurality of super cells (Morad, Fig. 11A, paragraph [0193]). Specifically, the conductive interconnects connecting the super cells in parallel form electrical connections between each of the cells in each of the super cells.
In reference to Claim 6, modified Montello further teaches that the one of more conductive interconnects extending transversely to the super cells (i.e. the electrodes connecting the super cells in parallel) electrically segment the first super cell into two or more groups of solar cells. Specifically, each string of modified Montello can be interpreted as half of a super cell that is separated from its other half by the central parallel connector shown in Fig. 11A of Morad. Each group of solar cells is electrically in parallel with a corresponding bypass diode 500/510 (Morad, Fig. 11A, paragraph [0193]).
In reference to Claim 12, Montello teaches method for manufacturing a solar module (Figs. 2A-B, paragraphs [0078]-[0081]).
The method of Montello comprises arranging silicon solar cells 110 in line with sides of adjacent silicon solar cells overlapping in a shingled manner (Fig. 2A, paragraph [0081], first sentence). These solar cells are taught in paragraph [0178] to be silicon solar cells.
Fig. 2A teaches that each silicon solar cell comprising a front surface and an oppositely positioned rear surface including a rear surface metallization pattern 200 (paragraph [0079]).
The method of Montello comprises a step of conductively bonding, for pairs of adjacent silicon solar cells, the rear surface of one of the silicon solar cells 110 to a front surface of the other silicon solar cell 110 to electrically and mechanically connect the silicon solar cells in series to form a first super cell comprising a shingled string of solar cells (via conducting bonds 105, paragraph [0077]).
The method of Montello comprises a step of conductively bonding a first conductive metal ribbon to the rear surface metallization pattern of a first end silicon solar cell located at a first end of the first super cell to provide an electrical output from the first super cell having a first polarity. This “first conductive metal ribbon” is shown in Fig. 2A as the item 205 bonded to item 140 on the left-most cell.
Montello does not teach that item 205 is necessarily a “ribbon.” However, he teaches that one of several structures suitable for item 205 is a metal tape (paragraph [0078]). Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have formed item 205 from a metal tape, because Montello teaches that this is a suitable structure for item 205.
Forming item 205 from a metal tape teaches the limitations of Claim 1, of a “first conductive metal ribbon.” 
The method of Montello comprises a step of conductively bonding a second conductive metal ribbon to the rear surface metallization pattern of a second end silicon solar cell located at a second end of the first super cell to provide an electrical output from the first super cell having a second polarity opposite from the first polarity. This “second conductive metal ribbon” is shown in Fig. 2A as the ribbon 205 bonded to item 140 on the left-most cell.
Montello does not teach that item 205 is necessarily a “ribbon.” However, he teaches that one of several structures suitable for item 205 is a metal tape (paragraph [0078]). Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have formed item 205 from a metal tape, because Montello teaches that this is a suitable structure for item 205.
Forming item 205 from a metal tape teaches the limitations of Claim 12, of a “second conductive metal ribbon.” 
The method of Morad does not comprise forming a plurality of super cells.
To solve the same problem of providing solar modules comprising shingled silicon super cells, Morad teaches a solar module (Figs. 5A, 11A, paragraphs [0136]-[0141], [0193]) comprising two adjacent super cells.
Morad further teaches that the solar modules of his invention are easily configured for optimizing the voltages produced by the panels, as well as the power produced by the panels (paragraph [0177]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have formed the module of Montello to have the structure shown in Figs. 5A and 11A of Morad, in order to optimize the voltage and power produced by the module of modified Montello.
Forming the module of Montello to have the structure shown in Figs. 5A and 11A of Morad teaches the limitations of Claim 12, wherein the method comprises forming a plurality of super cells (Figs. 5A and 11A of Morad, paragraph [0193]).
Forming the module of Montello to have the structure shown in Figs. 5A and 11A of Morad teaches the limitations of Claim 13, wherein the method includes electrically connecting a first intermediate silicon solar cell located at a position intermediate between the ends of the first super cell to a correspondingly positioned solar cell in each of the other super cells in the plurality by one or more conductive interconnects extending transversely to the plurality of super cells (Morad, Fig. 11A, paragraph [0193]). Specifically, the conductive interconnects connecting the super cells in parallel form electrical connections between each of the cells in each of the super cells.
Forming the module of Montello to have the structure shown in Figs. 5A and 11A of Morad teaches the limitations of Claim 14, wherein the method further comprises electrically connecting a plurality of second intermediate silicon solar cells located at a second intermediate position between the ends of each super cell via one or more conductive interconnects extending transversely to the plurality of super cells.
Because Morad teaches that the bypass diode connects the strings in parallel with each other, this disclosure teaches that each of the intermediate solar cells in each of the strings is electrically connected to each of the other cells in each of the strings, including “a plurality of second intermediate solar cells.” 
Forming the module of Montello to have the structure shown in Figs. 5A and 11A of Morad teaches the limitations of Claim 15, wherein the one of more conductive interconnects extending transversely to the super cells (i.e. the electrodes connecting the super cells in parallel) electrically segment the first super cell into two or more groups of solar cells. Specifically, each string of modified Montello can be interpreted as half of a super cell that is separated from its other half by the central parallel connector shown in Fig. 11A of Morad. 
Forming the module of Montello to have the structure shown in Figs. 5A and 11A of Morad teaches the limitations of Claim 16, wherein each group of solar cells is electrically in parallel with a corresponding bypass diode 500/510 (Morad, Fig. 11A, paragraph [0193]).
In reference to Claim 17, modified Montello teaches that each group of solar cells is electrically in parallel with a corresponding bypass diode 500/510 (Morad, Fig. 11A, paragraph [0193]).
In the embodiment of Fig. 11A, Morad does not teach that the bypass diodes are disposed in a junction box.
However, in a separate embodiment, Morad teaches that the bypass diodes of his invention may be disposed in a junction box, and connected to groups of solar cells by one or more longitudinally extending conductors (Fig. 9A, paragraph [0057]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have disposed the bypass diodes of modified Montello within junction boxes, because Morad teaches that this is a suitable configuration for the bypass diodes of his invention (Fig. 9A, paragraph [0057]).
Disposing the bypass diodes of modified Montello within junction boxes, as shown in Fig. 9A of Morad, teaches the limitations of Claim 17, wherein the method further comprises electrically connecting each group of solar cells in parallel with a corresponding bypass diode in a junction box by one or more longitudinally extending conductors (Fig. 9A).
In reference to Claim 18, modified Montello does not teach that the method of his invention necessarily comprises the step of Claim 18.
However, Morad further teaches that a suitable method for arranging the plurality of solar cells comprises includes arranging a super cell front surface side down on a transparent front sheet in a physical configuration desired for the module such that the first and second conductive metal ribbons are arranged in the desired physical configuration on the rear surfaces of the super cells (Fig. 17, step 825, paragraph [0224]).
 Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have formed the module of modified Montello by arranging a super cell front surface side down on a transparent front sheet in a physical configuration desired for the module such that the first and second conductive metal ribbons are arranged in the desired physical configuration on the rear surfaces of the super cells, as shown in Fig. 17, step 825, (paragraph [0224]), because Morad teaches that this is a suitable method for forming the module of his invention.
In reference to Claim 19, modified Montello does not teach that the method necessarily includes positioning an encapsulant layer between the plurality of super cells and the/a transparent front sheet.
However, Morad teaches a separate embodiment (Figs. 8A-8C) in which an encapsulant layer 410 is positioned between the plurality of super cells and a transparent front sheet 420 (paragraphs [0158]-[0161]). 
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have modified the method of modified Montello to include positioning an encapsulant layer between the plurality of super cells and a transparent front sheet, because (1) Morad teaches that this is a suitable structure for a module of his invention, and (2) this modification would protect the module from environmental intrusion.
In reference to Claim 20, Fig. 5A of Morad teaches that the super cells are centered lengthwise along the length of the solar module, because they are all shown to have their center regions and edge regions aligned.
Therefore, Fig. 5A of Morad teaches that the method further comprises centering the super cells lengthwise along the length of the solar module.


.
Allowable Subject Matter
Claims 8 and 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In reference to Claim 8, it would not have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have modified the method of Montello to have arranged “the first end silicon solar cell adjacent to and spaced apart from the first edge of the solar module by a first distance; arranging the second end silicon solar cell adjacent to and spaced apart from the second edge of the solar module by a second distance; and the second distance is greater than the first distance such that the portion of the first super cell excluding the first end silicon solar cell is centered lengthwise along the solar module between the first edge and the second edge.” 
No additional prior art has been identified that would render the limitations of Claim 8 either anticipated or obvious.
	In reference to Claim 10, Montello does not teach that the method of his invention comprises any of the steps recited in Claim 10.
	To solve the same problem of providing a shingled silicon photovoltaic module, Morad teaches a method of forming a photovoltaic module that comprises advancing a shingled solar cell via a belt (Fig. 19D, paragraph [0238]).
Morad further teaches that the method of his invention may comprise laser cutting a solar cell, then separating the solar cells (paragraph [0243]).
However, Morad does not teach that the method of his invention comprises “operating a first conveyor belt to advance the shingled string of solar cells across a gap between the first conveyor belt and a second collinearly arranged conveyor belt, the shingled string of solar cells thereby supported by the first conveyor belt and the second conveyor belt; and making a laser cut through a solar cell positioned over the gap between the first conveyor belt and the second conveyor belt to separate the shingled string of solar cells.”
No additional prior art has been identified that would render these limitations of Claim 10 either anticipated or obvious.
Therefore, the allowable feature of Claim 10 is “operating a first conveyor belt to advance the shingled string of solar cells across a gap between the first conveyor belt and a second collinearly arranged conveyor belt, the shingled string of solar cells thereby supported by the first conveyor belt and the second conveyor belt; and making a laser cut through a solar cell positioned over the gap between the first conveyor belt and the second conveyor belt to separate the shingled string of solar cells.”
Claim 11 is allowable, because of its dependence on Claim 10. 

Response to Arguments
Applicant’s arguments regarding the prior art rejections presented in the prior office action have been fully considered and are persuasive.  These rejections have been withdrawn, and new grounds of rejection are presented. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADIE WHITE whose telephone number is (571)272-3245.  The examiner can normally be reached on M-F 9am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SADIE WHITE/             Primary Examiner, Art Unit 1721